NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              TARA M., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, N.L., S.S., Appellees.


                              No. 1 CA-JV 17-0541
                                FILED 7-10-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD528119
                The Honorable Arthur T. Anderson, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Laura J. Huff
Counsel for Appellee Department of Child Safety
                          TARA M. v. DCS, et al.
                           Decision of the Court


                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1           Tara M. (“Mother”) appeals the superior court’s order
terminating her parental rights to S.S. and N.L. (“the Children”). We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2          Mother is the biological parent of P.S., born in May 2000, S.S.,
born in December 2003, and N.L., born in August 2011. This appeal only
considers Mother’s parental rights to S.S. and N.L.

¶3            Mother has a long and troubled history with the Department
of Child Safety (“DCS”). DCS first investigated her in 2007. According to
DCS records, Mother often got “high on pain killers” and lost control;
abandoned her children in the evening to visit the liquor store; and “slept
throughout the day,” leaving the Children hungry and unattended. Police
responded to several reports of domestic abuse against Mother in 2007 and
2008, including an incident where she stabbed her boyfriend with a
screwdriver as S.S. watched. Also in 2008, police found Mother
unconscious in the driver’s seat of her vehicle with P.S. and S.S. in the car.
Mother was parked in the middle of an intersection. Her engine was still
running.

¶4            Mother’s abuse of narcotics continued in 2013 and she
smoked marijuana in front of the Children. She left the Children alone at
home to find drugs. At least three times in 2013 and 2014, N.L. was seen
roaming the neighborhood alone in his diaper as Mother sat unconscious
in her front yard. Mother asked strangers on the street, including a food
delivery driver and a taxi driver, to watch N.L. as she disappeared for 15-
20 minutes. Her oldest child, P.S., called police in September 2014 because
Mother had threatened to commit suicide with a knife.

¶5              DCS visited Mother’s house in October 2014. The DCS case
manager found Mother outside, screaming profanities at her neighbors.
N.L. again roamed the area unattended. DCS described Mother’s home as
filthy and mosquito-infested. P.S. appeared to be the primary caretaker for
N.L., her little brother. DCS had substantial concerns about Mother’s drug


                                      2
                          TARA M. v. DCS, et al.
                           Decision of the Court

abuse and addiction, unsafe and unclean home, mistreatment of the
Children and failure to meet their needs. Mother also had “a habit of
coaching” the Children and neighbors on what to say when DCS came
knocking.

¶6           DCS petitioned the superior court to find P.S., N.L. and S.S.
dependent in October 2014 and May 2015 on grounds of substance abuse,
unfit home, untreated mental health issues and failure to provide
appropriate care and supervision. Mother denied the allegations but
submitted the issue to the superior court, which found the Children
dependent in May 2015. DCS placed the Children in a licensed foster home.

¶7           The case was initially designated for family reunification. The
court ordered Mother to take weekly drug tests and to complete an
inpatient medical detoxification program, psychological evaluation and
parent-aide services. A psychologist also recommended that Mother
undergo intensive inpatient substance abuse treatment, individual
counseling services for mental health issues and family therapy. Mother
refused to participate in the detoxification program or intensive inpatient
treatment, but agreed to outpatient substance abuse treatment through
Terros, which she completed in February 2016. She did not complete the
individual counseling services. Nor did she complete parent-aide services.

¶8            Mother often stumbled after the Children’s removal. She
missed several drug tests and failed others. Police arrested her in 2015 for
false reporting and again in 2016 for criminal trespass and shoplifting. She
served three months in jail. Mother encountered police twice in July 2016;
first when they stopped her for driving on a suspended license and found
marijuana, crushed pain pills (for snorting) and drug paraphernalia in the
car; and later when police found her unresponsive on a street curb, with
more marijuana. She conceded having an opiate addiction, but refused to
stop taking the narcotics, explaining she needed them for pain. She was
evicted from her home and unemployed.

¶9            A psychologist examined Mother in 2015 and again in 2017.
Mother was diagnosed in 2017 with borderline personality disorder, mild
persistent depressive disorder and various substance use disorders.
Mother deflected blame for her predicament and avoided responsibility.
She refused to account for past indiscretions and instead complained about
being “victimized” and “treated inequitably.” The psychologist concluded
in 2017 that “the initial reasons [Mother’s] children were brought into
[DCS’s] care remain and continue to pose a risk to their safety and well-
being.”


                                     3
                            TARA M. v. DCS, et al.
                             Decision of the Court

¶10          DCS moved to terminate Mother’s parental rights to the
Children in September 2016 based on time in out-of-home placement. A
contested severance hearing was held in July and September of 2017. The
court heard three days of evidence and argument. Mother was present,
represented by counsel and testified on her own behalf. DCS presented
testimony from a DCS case manager, two case aides and the psychologist
who twice examined Mother. The psychologist reiterated her opinion that
Mother was unable to safely parent the Children due to substance use.

¶11            In November 2017, the court terminated Mother’s parental
rights to S.S. and N.L. based on time in out-of-home placement. The court
also found “[i]t is clearly in the Children’s best interest to have Mother’s
rights severed so they remain in a permanent and stable home free from
substance abuse, lack of supervision, and unpredictable (and dangerous)
behavior.”

¶12           Mother timely appealed. We have jurisdiction pursuant to
Ariz. Const. art. VI, § 9 and A.R.S. § 8-235(A).

                                DISCUSSION

¶13            To terminate parental rights, a court must find clear and
convincing evidence of at least one statutory ground in A.R.S. § 8-533(B)
and that termination is in the child’s best interests by a preponderance of
the evidence. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248-49, ¶ 12
(2000). We will affirm a severance order unless it is clearly erroneous. Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002). We accept
the court’s findings of fact unless no reasonable evidence supports them,
id., and view the evidence in the light most favorable to upholding the
order. Denise R. v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92, 97, ¶ 20 (App. 2009).

¶14           DCS moved to terminate Mother’s parental rights to S.S. and
N.L. based on time in out-of-home placement under A.R.S. § 8-533(B)(8)(c).
DCS needed to prove (1) the Children were in out-of-home placement for
at least fifteen months, (2) Mother “has been unable to remedy the
circumstances” that necessitated removal, and (3) a “substantial likelihood”
that Mother will remain incapable of providing appropriate “parental care
and control in the near future.” A.R.S. § 8-533(B)(8)(c).

¶15         Mother concedes that N.L. and S.S. were in an out-of-home
placement for longer than fifteen months. Mother argues, however, that
DCS did not prove she was unable to fix her shortcomings leading to
removal or was incapable of parenting the Children in the near future. We
disagree.


                                        4
                           TARA M. v. DCS, et al.
                            Decision of the Court

¶16          The superior court received substantial evidence to support
termination. DCS removed the Children from Mother’s home because she
could not safely parent them and abused drugs and alcohol. Those
obstacles remain in place. A psychologist testified that the reasons the
Children were removed “remain and continue to pose a risk to their safety
and well-being.” In addition, DCS offered substantial evidence of Mother’s
frequent run-ins with law enforcement, criminal convictions and jail time.
Mother offered no contrary evidence and instead conceded her continued
use of pain medication. And even if Mother uses only properly prescribed
pain medication, as she argues, DCS offered evidence that the drugs
frequently incapacitated her and prevented proper parenting. At bottom,
the record reasonably indicated that Mother’s “parenting skills and
behavior remain unpredictable.”

¶17          Mother next argues that DCS did not make diligent efforts to
provide Mother with “appropriate reunification services” before moving
for severance on grounds of time in out-of-home placement. A.R.S. § 8-
533(B)(8). Mother points to a time in 2017 when DCS “failed to offer her
transportation to her intake with Lifewell,” a provider of counseling
services. We disagree.

¶18           DCS must provide Mother “with the time and opportunity to
participate in programs designed to help her become an effective parent.”
Maricopa Cty. Juv. Action No. JS-501904, 180 Ariz. 348, 353 (App. 1994). But
Mother had the burden “to raise a timely objection” if she believed DCS had
failed to provide adequate services. Shawanee S. v. Ariz. Dep’t of Econ. Sec.,
234 Ariz. 174, 178, ¶ 13 (App. 2014). At a minimum, she needed to object
before the severance proceedings. See Bennigno R. v. Ariz. Dep’t of Econ. Sec.,
233 Ariz. 345, 349, ¶ 19 (App. 2013). She did not. 1

¶19            Last, Mother disputes that termination was in the Children’s
best interests. Severance of the parent-child relationship is in a child’s best
interests if the child would benefit from termination of the parental
relationship or would be harmed by continuing the relationship. Mary Lou
C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004). To determine
a child’s best interests, courts assess whether an existing placement is
meeting a child’s needs, the child is adoptable and an adoptive placement
is immediately available. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz.
373, 379, ¶ 30 (App. 2010).



1      At any rate, the record indicates that DCS offered robust family
reunification services to Mother.


                                       5
                           TARA M. v. DCS, et al.
                            Decision of the Court

¶20            The record contains ample evidence to support the court’s
best-interests finding. To begin, the court found clear and convincing
evidence of at least one statutory ground for termination, which indicates
“the interests of the parent and child diverge.” Kent K. v. Bobby M., 210 Ariz.
279, 286, ¶ 35 (2005).

¶21            In addition, the case manager testified that N.L. and S.S.’s
current foster home was safe, stable and free of substance abuse. Raymond
F., 224 Ariz. at 379, ¶ 30. Moreover, the foster parents were willing to adopt
N.L. and S.S. S.S. was doing well in school and socially. She wanted to be
adopted. And N.L. was thriving, even with occasional behavior control
issues.

¶22             Mother’s arguments are not persuasive. She claims that
termination was not in the Children’s best interests because she is
“attentive, loving and affectionate with her children.” Although we do not
doubt Mother’s feelings, the record provides substantial support that
termination was in the Children’s best interests. See Dominique M. v. Dep’t
Child Safety, 240 Ariz. 96, 98-99, ¶ 12 (App. 2016) (“The existence and effect
of a bonded relationship . . . although a factor to consider, is not
dispositive . . . the juvenile court [must] evaluate the totality of the
circumstances . . . .”).

                               CONCLUSION

¶23           We affirm the superior court’s order terminating Mother’s
parental rights to N.L. and S.S.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         6